DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/01/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

TITLE
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed. See MPEP 606.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 11 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	It is unclear how the size and moving velocities are being measured, i.e. whether these values are measured in pixels, in actual size values, or even how such values are measured. In other words, does the size equate to pixel size, or is the system able to calculate its actual size [1 meter tall as an example]. Additionally, what’s considered to be its size? It’s height? The combination of its width, height and depth, despite depth not being mentioned? Is a proper value of velocity ¼ frame per second? Such a claim is too broad to be properly interpreted. However, given such language, for the purposes of compact prosecution the examiner will interpret the claim as reasonably as possible. Proper correction is required.

35 USC § 112 Remarks
Claim limitations “a detection unit detecting, a determination unit determining, a learning processing unit determining,” have been interpreted under 35 U.S.C. 112, sixth paragraph, because they use non-structural term(s) “detection unit, determination unit and learning processing unit” coupled with functional language “detecting, determining” without reciting sufficient structure to achieve the functions.  Furthermore, the non-structural terms are not preceded by a structural modifier.
Since this claim limitations invoke 35 U.S.C. 112, sixth paragraph, claims 1 and 7 interpreted to cover the corresponding structures described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112, sixth paragraph limitation: “The computer 1000 includes a bus 1020, a processor 1040, a memory 1060, a storage device 1080, an input-output interface 1100, and a network interface 1120. The bus 1020 is a data transmission channel for the processor 1040, the memory 1060, the storage device 1080, the input-output interface 1100, and the network interface 1120 to transmit and receive data to and from one another. Note that the method of interconnecting the processor 1040 and other components is not limited to a bus connection,” - ¶0040, “Examples of the processor 1040 include various processors such as a central processing unit (CPU), a graphics processing unit (GPU), and a field-programmable gate array (FPGA). The memory 1060 is a main storage provided by using a random access memory (RAM) or the like. The storage device 1080 is an auxiliary storage provided by using a hard disk, a solid state drive (SSD), a memory card, a read only memory (ROM), or the like,” - ¶0041.  
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not wish to have the claim limitation treated under 35 U.S.C. 112, sixth paragraph, applicant may amend the claim so that it will clearly not invoke 35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112, sixth paragraph.
For more information, see Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. § 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 12 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Omori et al. (“Omori”) (U.S. PG Publication No. 2016/0247277).

In regards to claim 1, Omori teaches an information processing apparatus comprising: 
	a detection unit detecting an object from each of a plurality of captured images generated by an image capture apparatus (See ¶0061-0062 wherein feature point extractions are made for each of the captured images, for context each of the images may be at differing focus points, thus it is better to extract features of specific objects from different images as seen in FIG.  3 and 22, though each of the images themselves do indeed have feature points for the objects); and 
	a determination unit determining, for each detected object, an appropriate image being a captured image suitable for feature extraction of the object from among a plurality of captured images in which the object is detected (See ¶0063-0064 in view of FIG. 4 wherein some images may be considered as more suitable for feature point extraction images than others).

In regards to claim 2, Omori teaches the information processing apparatus according to claim 1, wherein the determination unit computes, for the each captured image in which the object is detected, a degree of appropriateness representing a degree of suitability for feature extraction of the object and determines the appropriate image for the object, based on the computed degree of appropriateness (See ¶0064 wherein images are considered suitable for feature extraction of the object based at least based on their respective focus within the image, see FIG. 3, 4, 11, 19 and 21 as reference).

In regards to claim 3, Omori teaches the information processing apparatus according to claim 2, wherein the determination unit computes the degree of appropriateness of the each captured image by using control information of the image capture apparatus at a time point when the captured image is generated (See ¶0063-0064 in view of FIG. 3, 4, 11, 19 and 21 as described above).

In regards to claim 4, Omori teaches the information processing apparatus according to claim 3, wherein the control information of the image capture apparatus includes any one or more of a focus value and pan-tilt angles (See ¶0063-0064 in view of FIG. 3, 4, 11, 19 and 21 as described above wherein it is understood by one of ordinary skill in the art that the differing focuses are done as focus “points”).

In regards to claim 5, Omori teaches the information processing apparatus according to claim 2, wherein the plurality of captured images generated by the image capture apparatus are time-series captured images (See ¶0002 wherein “photographing times of the plurality of images are different”), and the determination unit computes the degree of appropriateness of the each captured image (See ¶0063-0064 in view of FIG. 3, 4, 11, 19 and 21 as described above), based on a difference between the captured image and another captured image (See ¶0063-0064 in view of FIG. 3, 4, 11, 19 and 21 as described above).

In regards to claim 12, the claim is rejected under the same basis as claim 1 by Omori.

In regards to claim 23, the claim is rejected under the same basis as claim 1 by Omori, wherein the computer-readable recording medium is taught as seen in ¶0108.

Claim(s) 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Omori et al. (“Omori”) (U.S. PG Publication No. 2016/0247277) in view of Tokui (U.S. PG Publication No. 2016/0255303).

In regards to claim 8, Omori fails to explicitly teach the information processing apparatus according to claim 2, wherein the determination unit determines the captured image maximizing the degree of appropriateness computed for the object as the appropriate image for the object.
	In a similar endeavor Tokui teaches wherein the determination unit determines the captured image maximizing the degree of appropriateness computed for the object as the appropriate image for the object (See ¶0077).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Tokui into Omori because it allows for the calculation of a degree of suitability for an image versus other images based on proper imaging data of an object, such as a face, as described in ¶0077.

In regards to claim 9, Omori fails to teach the information processing apparatus according to claim 2, wherein the determination unit determines the captured image the degree of appropriateness of which computed for the object is equal to or greater than a threshold value as the appropriate image for the object.
	In a similar endeavor Tokui teaches wherein the determination unit determines the captured image the degree of appropriateness of which computed for the object is equal to or greater than a threshold value as the appropriate image for the object (See ¶0078 and 0085).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Tokui into Omori because it allows for the calculation of a degree of suitability for an image versus other images based on proper imaging data of an object, such as a face, as described in ¶0077.

Claim(s) 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Omori et al. (“Omori”) (U.S. PG Publication No. 2016/0247277) in view of Aggarwal et al. (“Aggar”) (U.S. PG Publication No. 2017/0244991).

In regards to claim 10, Omori fails to teach the information processing apparatus according to claim 1 wherein, denoting a size and a moving velocity of an object being an image capture target by x and y, respectively, a time interval T in image capture by the image capture apparatus is equal to or less than x/(2*y).
	In a similar endeavor Aggar teaches wherein, denoting a size and a moving velocity of an object being an image capture target by x and y, respectively, a time interval T in image capture by the image capture apparatus is equal to or less than x/(2*y) (See ¶0085).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Aggar into Omori because in order to properly capture imaging data of an object at a certain speed or within a certain size and corresponding ROI size, the speed of capture of imaging data must be changed as well as described in ¶0085.

In regards to claim 11, Omori fails to teach the information processing apparatus according to claim 10, wherein information indicating a size x and a moving velocity y of an object being an image capture target is acquired, the time interval T is determined by using the acquired information, and the determined time interval T is set to the image capture apparatus.
	In a similar endeavor Aggar teaches wherein information indicating a size x and a moving velocity y of an object being an image capture target is acquired, the time interval T is determined by using the acquired information, and the determined time interval T is set to the image capture apparatus (See ¶0085).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Aggar into Omori because in order to properly capture imaging data of an object at a certain speed or within a certain size and corresponding ROI size, the speed of capture of imaging data must be changed as well as described in ¶0085.

Allowable Subject Matter
Claims 6 and 7 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter: The prior art of record (in particular, Omori et al. [U.S. PG Publication No. 2016/0247277]) do not disclose, with respect to claim 1, a discrimination of whether a captured image is suitable for feature extraction of an object is further determined as a degree of appropriateness as a weighted mean of one or more indicating values including at least control information of the imaging system. Rather, the prior art does not discern such a determination to such specificity as per claimed. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDEMIO NAVAS JR whose telephone number is (571)270-1067. The examiner can normally be reached M-F, ~ 9 AM -6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 5712727383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

EDEMIO NAVAS JR
Primary Examiner
Art Unit 2483



/EDEMIO NAVAS JR/Primary Examiner, Art Unit 2483